PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bristow et al.
Application No. 13/518,471
Filed: 11 Feb 2013
For METHODS AND COMPOSITIONS FOR CARDIOVASCULAR DISEASES AND CONDITIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a communication that serves to withdraw the holding of abandonment, sua sponte.

Both a notice of appeal and a “Pre-Appeal Brief Request for Review” were submitted on May 11, 2021.  The above-identified application became abandoned for failure to reply in a timely manner to the “Notice of Panel Decision from Pre-Appeal Brief Review,” mailed June 15, 2021, which set a one-month period for response.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on July 16, 2021.  A notice of abandonment was mailed on December 16, 2021.

However, Applicant filed an Appeal Brief on December 15, 2021, as well as a five-month extension of time to make timely the submission.

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, and the Technology Center will inform the Examiner of this decision, so that the Appeal Brief can receive further processing.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.